Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.48 Madrid/Roma, 3 de mayo de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Fax nº : 91 585 1662 Muy Señores nuestros: Dear Sirs: En virtud de lo dispuesto en el artículo In compliance with section 82 of Act 82 de la Ley 24/1988, de 28 de julio, del 24/1988, of July 28 th , ENEL S.p.A., Mercado de Valores, ENEL S.p.A., parent company of the ENEL group, sociedad cabecera del Grupo ENEL, y and ACCIONA, S.A. notify that they ACCIONA, S.A. comunican que han have requested authorization, as solicitado la autorización a que se referred to under Additional Provision refiere la Disposición Adicional Eleven of the Hydrocarbon Sector Act Undécima de la Ley 34/1998, de 7 de 34, of October 7, 1998 (modified by octubre, del Sector de Hidrocarburos Royal Decree-Act 4, of February 24, (modificada por el Real Decreto-Ley 2006), in relation to the exercise of 4/2006, de 24 de febrero) en relación Function Fourteen by the National con el ejercicio de la Función Energy Commission so that such Decimocuarta por la Comisión Commission renders a decision Nacional de Energía, para que ésta granting them full authorization for the dicte resolución que le otorgue execution of the Acuerdo Sobre autorización plena para la ejecución del Acciones de Endesa (Endesa Shares Acuerdo sobre Acciones de Endesa, de Agreement), of March 26, 2007, entered 26 de marzo de 2007, suscrito entre into between Acciona S.A., Finanzas Acciona S.A., Finanzas Dos, S.A., ENEL Dos, S.A., ENEL S.p.A. and Enel S.p.A. y Enel Energy Europe S.r.l., Energy Europe S.r.l., as amended by conforme fue modificado por el the Agreement of April 2, 2007, entered Acuerdo de 2 de abril de 2007 suscrito into between Acciona S.A., ENEL entre Acciona S.A., ENEL S.p.A. y E.On S.p.A. and E.On AG, and, particularly, AG y, en concreto, para: for: · La adquisición de las acciones de · The acquisition of the shares in Endesa, S.A., que resulten de la Endesa, S.A., which arise from the liquidación de la OPA, tanto por settlement of the takeover bid, by Acciona (que podrá alcanzar hasta both Acciona (which may reach un 25,01 %) como por Enel (que 25.01%) and Enel (which could eventualmente podría llegar hasta possibly reach 74.99 %), and el 74,99 %), y · La ejecución de los mecanismos de · The execution of the joint control control conjunto, en los términos mechanisms under the terms of the del Acuerdo sobre Acciones de Endesa Shares Agreement. Endesa. Lo que se comunica para público y This is hereby notified for public and general conocimiento. general knowledge. Atentamente/Yours sincerely, ACCIONA, S.A. ENEL S.p.A P.p. P.p.
